BILL OF COSTS

 TEXAS COURT OF APPEALS, FOURTEENTH DISTRICT, AT HOUSTON

                                No. 14-15-00212-CV

                    In Estate of Doris J. Simon, Incapacitated

         (No. 419,625-401 IN PROBATE COURT NO 1 OF HARRIS COUNTY)


  TYPE OF FEE        CHARGES        PAID/DUE           STATUS           PAID BY
   RPT RECORD         $210.00       04/24/2015          PAID              ANT
   RPT RECORD         $282.00       04/24/2015          PAID              ANT
   CLK RECORD         $261.04       04/16/2015          PAID              ANT
     MT FEE            $10.00       04/09/2015         E-PAID             APE
      FILING          $175.00       03/13/2015        NOT PAID            ANT
STATEWIDE EFILING      $20.00       03/13/2015        NOT PAID            ANT



 The costs incurred on appeal to the Fourteenth Court of Appeals Houston, Texas
                                   are $958.04.


 Court costs in this cause shall be paid as per the Judgment issued by this Court.

        I, CHRISTOPHER A. PRINE, CLERK OF THE FOURTEENTH COURT OF
 APPEALS OF THE STATE OF TEXAS, do hereby certify that the above and foregoing
 is a true and correct copy of the cost bill of THE COURT OF APPEALS FOR THE
 FOURTEENTH DISTRICT OF TEXAS, showing the charges and payments, in the
 above numbered and styled cause, as the same appears of record in this office.

                                            IN TESTIMONY WHEREOF, witness
                                            my hand and the Seal of the COURT
                                            OF APPEALS for the Fourteenth District
                                            of Texas, July 10, 2015.